Citation Nr: 1019301	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-38 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left leg disorder, 
including leg pain, edema, twitching, and calf muscle 
weakness, including as secondary to service-connected ankle 
disabilities.

2.  Entitlement to service connection for right leg disorder, 
including leg pain, edema, twitching, and calf muscle 
weakness, including as secondary to service-connected ankle 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to 
February 1974, from April 1975 to April 1977, and from June 
1977 to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  A notice of disagreement was received 
in June 2008, a statement of the case was issued in November 
2008, and a substantive appeal was received in December 2008.

In January 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Board personal hearing in 
Nashville, Tennessee.  A transcript of the hearing is of 
record.  

The issues of entitlement to disability ratings greater than 
10 percent for service-connected residuals of right and left 
ankle sprains and entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have been raised by the record, but have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  As the Board does not have jurisdiction over the 
Veteran's claims for increased rating and TDIU, these claims 
are referred to the AOJ for appropriate action.  Because the 
records from the U.S. Social Security Administration (SSA) 
are represented by the Veteran as pertaining to the service-
connected ankle disabilities, the SSA records may be relevant 
for these referred claims for increased rating for left and 
right ankle disabilities and TDIU, and the RO may want to 
obtain the SSA records as part of the development for these 
claims.

In light of the evidence showing, and Board decision finding, 
no separate disability of the legs, and competent evidence of 
record relating all claimed symptoms to the service-connected 
right and left ankle sprain disabilities, the RO should 
consider whether the Veteran's reports of current 
symptomatology raised claims for increased ratings (greater 
than 10 percent) for the service-connected disabilities of 
residuals of right and left ankle sprains.  When considering 
these increased rating claims, the RO should specifically 
consider 38 C.F.R. § 4.40 (2009), which allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 (2009) provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.  


FINDING OF FACT

The Veteran does not have a separately diagnosed left or 
right leg disability for which service connection may be 
granted; the symptoms that the Veteran claimed as leg 
disability, leg pain, edema, twitching, and calf muscle 
weakness, have been related by competent evidence to the 
service-connected bilateral ankle disabilities. 


CONCLUSION OF LAW

The criteria for service connection for claimed left and 
right leg disability (including leg pain, edema, twitching, 
and calf muscle weakness) have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310, 4.14 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify and assist claimants.  The VCAA provides that 
VA has a duty to notify claimants of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a 
service connection claim: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).

In this case, the RO provided the Veteran pre-adjudication 
notice by a letter dated in December 2007.  This notification 
substantially complied with the VCAA notice requirements of 
identifying the evidence necessary to substantiate a claim, 
the relative duties of VA and the claimant to obtain 
evidence, and disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
also provided the Veteran additional post-adjudication notice 
regarding secondary service connection in September 2008, 
with subsequent readjudication in a November 2008 statement 
of the case.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records, VA treatment records, 
and private treatment records are on file.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Board notes that the record suggests that the Veteran 
applied for and was receiving Social Security Administration 
(SSA) disability benefits; however, the Veteran has not 
indicated, nor does the record indicate, that the SSA records 
would provide any potentially relevant evidence regarding the 
claimed bilateral leg disability.  See Golz v. Shinseki, 590 
F.3d 1317, 1321 (Fed. Cir. 2010).  The Veteran reported that 
SSA disability pertained to his (already service-connected) 
ankle disabilities.  In this regard, the Board finds that any 
SSA records would not have a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
symptoms of a bilateral leg disorder that is on appeal 
because neither the Veteran nor the evidence suggests that 
the SSA records pertain to a current diagnosed leg 
disability, but only to service-connected ankle disabilities.  

The Veteran was afforded a VA examination in April 2009; the 
same clinician also provided a clarifying opinion in July 
2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination report is thorough and 
contains sufficient information, including medical opinion, 
to decide the issue on appeal.  Thus, the Board finds that 
further examination and opinion is not necessary.  For all 
the foregoing reasons, the Board concludes that VA's duties 
to the Veteran to notify and assist him have been fulfilled 
with respect to the issue on appeal. 

Service Connection for Left and Right Leg Disorders

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as progressive 
muscular atrophy, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Further, service connection is warranted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In this case, the Veteran contends that his claimed bilateral 
leg disability is related to his service-connected bilateral 
ankle disability (residuals of sprain).  By way of history, 
the Veteran's service treatment records includes Reports of 
Medical History and Reports of Medical Examination from 
September 1971, January 1974, June 1974, August 1975, March 
1977, April 1977, September 1982, and August 1984.  In 
September 1971, the Veteran reported currently having or 
having had swollen or painful joints and cramps in his legs, 
but denied foot trouble.  In June 1974, August 1975, and 
September 1982, the Veteran denied currently having or having 
had swollen or painful joints, cramps in his legs, and foot 
trouble.  The examiners evaluated the Veteran's feet and 
lower extremities as clinically normal in September 1971, 
January 1974, June 1974, August 1975, March 1977, April 1977, 
and September 1982.  In August 1984, the Veteran reported 
currently having or having had swollen or painful joints and 
cramps in his legs, but denied foot trouble; he also stated, 
"I'm in good physical condition."  

Service treatment records show that the Veteran was seen on 
multiple times for numerous complaints.  In March 1972, the 
Veteran had complaints of cramps in his right leg.  In August 
1982, the Veteran complained of a lump on the side of his 
right leg for the past 3 months; he denied that it caused any 
pain, and stated that he had no history of any leg problems.  
Treatment records also document complaints of ankle, foot, 
and knee pain.

The Veteran's post-service VA and private treatment records 
document that the Veteran has been treated for various leg 
complaints.  In October 2006, the Veteran was found to have 
no edema, no cyanosis, and no clubbing or calf weakness.  
Examination of the Veteran in June 2007 revealed that his 
gait was non-antalgic, muscle strength was 5+, muscle tone 
was normal, and no atrophy was noted in the right and left 
lower extremities.  In October 2007, the Veteran denied 
weakness or numbness in the legs.  In November 2007, the 
Veteran complained that his legs twitched during the night; 
he was assessed with restless legs.  In May 2008, the Veteran 
received a provisional diagnosis of muscle weakness, and was 
assessed with gait abnormality.

In support of his claim for service connection for bilateral 
leg disorder, the Veteran submitted a VA medical opinion from 
a physician, dated in July 2008, that reflects notation of 
bilateral calf muscle weakness and pain.  The physician 
opined that it was at least as likely as not that the 
Veteran's bilateral calf muscle weakness and pain was related 
to his (service-connected) bilateral chronic ankle weakness, 
and also exacerbated by his chronic ankle laxity.

Subsequently, the Veteran was afforded a VA examination for 
his claimed bilateral leg disorder in April 2009 (the 
examination report was signed in May 2009).  On examination, 
the Veteran was found to have weakness of dorsiflexion of the 
left ankle.  The examiner noted that prior examination had 
shown weakness of the bilateral ankles.  The VA examiner 
opined that it was at least as likely as not that the 
Veteran's bilateral leg symptoms, including edema, twitching, 
calf muscle weakness, and pain, were caused by or a result of 
(service-connected) bilateral ankle sprains incurred during 
active duty.  The VA examiner's rationale was that a history 
of prior multiple ankle sprains is well known to later cause 
mild permanent weakness of motion of the ankle.  In addition, 
the VA examiner wrote that, if the laxity of the Veteran's 
left ankle were not present, then it would be unlikely that 
he would have his current complaints.  The VA examiner noted 
that this opinion was based on a review of the evidence, the 
medical records, and examination of the Veteran, as well as 
based on her clinical training, experience, and expertise.

Per the RO's request, the VA examiner from the April 2009 VA 
examination provided a clarifying opinion in July 2009.  The 
VA examiner wrote in July 2009 that the Veteran's leg 
twitching, calf muscle weakness, edema, and pain are signs 
and symptoms that are "part and parcel" of his multiple 
left ankle sprains, and are not a separate diagnosis unto 
themselves.  The VA examiner further opined that the 
Veteran's leg twitching, calf muscle weakness, edema, and 
pain are residuals of his (service-connected) multiple ankle 
sprains.

During the January 2010 Board personal hearing, the Veteran 
testified that he experiences pain, weakness, swelling, and 
twitching.  The Veteran testified that these symptoms are 
most relevant between his ankles and knees, and that they 
cause problems with standing and balancing.  The Veteran 
testified that he occasionally uses a cane.  The Veteran also 
testified to his belief that his claimed bilateral leg 
disorder symptoms were related to his service-connected 
bilateral ankle disabilities.  The Veteran has also submitted 
a statement which contends that his bilateral leg disability 
is related to his service-connected bilateral ankle 
disability.

After a review of all the evidence, the Board finds that the 
weight of the competent evidence demonstrates that the 
Veteran does not have a separately diagnosed bilateral leg 
disability for which service connection may be granted.  The 
weight of the competent evidence demonstrates that the 
Veteran's claimed leg disorders are signs and symptoms, and 
not a diagnosed disability, for which service connection 
could be established.  

Although the Veteran may believe that his bilateral leg 
symptoms are a separate disability from his service-connected 
bilateral ankle disabilities, as a layperson, he is not 
competent to render such a diagnosis of disability.  The 
record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide a diagnosis on this matter.  
Accordingly, the lay statements as to etiology are entitled 
to no probative value.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (holding that 
service connection may not be granted unless a current 
disability exists); see also Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  In this regard, the examiner from the April 
2009 examination clarified in her July 2009 opinion that the 
Veteran's bilateral leg disability symptomatology did not 
constitute a separate diagnosed disability.  

With regard to the VA clinician's July 2008 recording of 
symptoms of bilateral calf muscle weakness and pain, which 
were not in fact clinical findings or a diagnosis, such 
reported symptoms, even if recorded in the "diagnosis" 
section of a medical report, do not constitute a diagnosis.  
In Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001), 
the Court held that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  In the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.

There is no distinct diagnosed disability of either leg that 
is separate from the service-connected left and right ankle 
sprain disabilities.  The Veteran is already service 
connected for residuals of bilateral ankle sprains, which 
included all symptoms associated with the bilateral ankle 
sprains.  The competent evidence demonstrates that the 
symptoms that the Veteran claimed as leg disability, leg 
pain, edema, twitching, and calf muscle weakness, have been 
related by competent evidence to the service-connected 
bilateral ankle disabilities (residuals of ankle sprain).  
The July 2009 medical opinion conclusion was that the 
Veteran's leg twitching, calf muscle weakness, edema, and 
pain are signs and symptoms that are "part and parcel" of 
his multiple left ankle sprains, and are not a separate 
diagnosis unto themselves.  This opinion was based on a 
review of the evidence, the medical records, and history, 
complaints, and examination of the Veteran.

To grant service connection as a separate disability of the 
legs for symptoms that have been associated with the service-
connected left and right ankle disabilities would also 
violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 
(2009) (the evaluation of the same manifestation under 
different diagnoses are to be avoided).  The claimed 
bilateral leg symptomatology is the same symptomatology that 
has been related by competent evidence to the service-
connected bilateral ankle disabilities.  See also Esteban v. 
Brown, 6 Vet. App. 259 (1994) (the critical inquiry in making 
such a pyramiding determination is whether any of the 
symptomatology is duplicative or overlapping).

After thorough review of the evidence currently of record, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim for service connection 
for a bilateral leg disability, to include as secondary to 
bilateral ankle disability.  Consequently, the benefit-of-
the-doubt rule does not apply, and service connection for 
bilateral leg disability, including as secondary to bilateral 
ankle disability, is not warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

The appeal for service connection for a left leg disorder, 
including leg pain, edema, twitching, and calf muscle 
weakness, including as secondary to service-connected ankle 
disabilities, is denied.

The appeal for service connection for a right leg disorder, 
including leg pain, edema, twitching, and calf muscle 
weakness, including as secondary to service-connected ankle 
disabilities, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


